DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 07/18/2022 is acknowledged.  New claims 21-27 join with Group I.
Claims 14-20 have been canceled.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 21-27 are rejected under 35 U.S.C. 102a1 as being anticipated by Padmanabhan (2016/0118490).

    PNG
    media_image1.png
    390
    706
    media_image1.png
    Greyscale

As to claim 1, figure 11 [0030-0066], Padmanabhan discloses:
1. A semiconductor device assembly, comprising: a substrate 28 having a semiconductor device formed therein; a moat portion 139/120 formed in the substrate 28 with a sidewall that is adjacent to the semiconductor device and contiguous with a surface of the substrate 28; a dielectric film 144 covering the sidewall and a first portion of the surface; and a metal contact layer 124 covering a second portion of the surface and at least a portion of the dielectric film 144 covering the first portion of the surface, and providing electrical contact to the semiconductor device. 

As to claim 2, figure 11 [0030-0066], Padmanabhan discloses: 
2. The semiconductor device assembly of claim 1, wherein the semiconductor device is a rectifier.  

As to claim 3, figure 11 [0030-0066], Padmanabhan discloses:
3. The semiconductor device assembly of claim 1, wherein the dielectric film 144 includes an oxide layer [0043].  

As to claim 4, figure 11 [0030-0066], Padmanabhan discloses:
4. The semiconductor device assembly of claim 1, wherein the dielectric film 144 includes a nitride layer [0043].  

As to claim 5, figure 11 [0030-0066], Padmanabhan discloses:
5. The semiconductor device assembly of claim 1, wherein the dielectric film 144 includes an oxide layer [0043] adjacent to the sidewall of the moat portion 139/120 and to the first portion, and a nitride layer [0043] formed on the oxide layer [0043].  

As to claim 6, figures 3, 11 [0030-0066], Padmanabhan discloses:

6. A semiconductor wafer assembly, comprising: a substrate 28 having a plurality of semiconductor devices formed therein; at least one moat 139 formed in the substrate 28 and dividing the plurality of semiconductor devices into individual semiconductor devices, the at least one moat 139 having moat sidewalls that are adjacent to at least two of the individual semiconductor devices, and a moat bottom between the sidewalls; and   a dielectric film 114/144 covering the moat sidewalls 139, the moat bottom 114, and a portion 128 of a surface of the substrate 28 on a top perimeter of the moat 139.  

    PNG
    media_image2.png
    308
    488
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    390
    706
    media_image1.png
    Greyscale


As to claim 7, figure 11 [0030-0066], Padmanabhan discloses:
7. The semiconductor wafer assembly of claim 6, comprising: a metal contact layer 124 covering a remaining portion of the surface of the substrate 28 and at least a portion of the dielectric film 144 covering the portion of the surface of the substrate 28, and providing electrical contact to at least one of the plurality of semiconductor devices.  

As to claim 8, figure 11 [0030-0066], Padmanabhan discloses:
8. The semiconductor wafer assembly of claim 6, wherein the moat bottom is substantially planar and provides a saw street for cutting the substrate 28 to divide the plurality of semiconductor devices into the individual semiconductor devices.  

As to claim 9, figure 11 [0030-0066], Padmanabhan discloses:
9. The semiconductor wafer assembly of claim 6, wherein the moat bottom has a width within the range of less than 100 microns.  

As to claim 10, figure 11 [0030-0066], Padmanabhan discloses:
10. The semiconductor wafer assembly of claim 6, wherein the dielectric film 144 includes an oxide layer [0043].  

As to claim 11, figure 11 [0030-0066], Padmanabhan discloses:

11. The semiconductor wafer assembly of claim 6, wherein the dielectric film 144 includes a nitride layer [0043].  

As to claim 12, figure 11 [0030-0066], Padmanabhan discloses:
12. The semiconductor wafer assembly of claim 6, wherein the dielectric film 144 includes an oxide layer adjacent to the sidewall of the moat portion 120 and to the first portion, and a nitride layer formed on the oxide layer [0043].  

As to claim 13, figure 11 [0030-0066], Padmanabhan discloses:
13. The semiconductor wafer assembly of claim 6, wherein the semiconductor device is capable to use as an ultrafast rectifier.  

As to claim 21, figures 3, 11 [0030-0066], Padmanabhan discloses:
21. (New) A semiconductor wafer assembly, comprising: a substrate 28 having a plurality of semiconductor devices formed therein; at least one moat 139 formed in the substrate 28 and dividing the plurality of semiconductor devices into individual semiconductor devices, the at least one moat 139 having moat sidewalls that between at least two of the individual semiconductor devices, and a moat bottom between the sidewalls; and a dielectric film 144/114 covering the moat sidewalls and the moat bottom.

    PNG
    media_image2.png
    308
    488
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    390
    706
    media_image1.png
    Greyscale

As to claim 22, figure 11 [0030-0066], Padmanabhan discloses:
22. (New) The semiconductor wafer assembly of claim 21, wherein the dielectric film 144 covers at least a portion of a surface of the substrate 28 on a top perimeter of the moat.
As to claim 23, figure 11 [0030-0066], Padmanabhan discloses:
23. (New) The semiconductor wafer assembly of claim 22, comprising:  a metal contact layer 124 covering a remaining portion of the surface of the substrate 28 and at least a portion of the dielectric film 144 covering the portion of the surface of the substrate 28, and providing electrical contact to at least one of the plurality of semiconductor devices.
As to claim 24, figure 11 [0030-0066], Padmanabhan discloses:
24. (New) The semiconductor wafer assembly of claim 21, wherein the moat bottom is substantially planar and capably provides a saw street for cutting the substrate 28 to divide the plurality of semiconductor devices into the individual semiconductor devices.
As to claim 25, figure 11 [0030-0066], Padmanabhan discloses:
25. (New) The semiconductor wafer assembly of claim 21, wherein the moat bottom has a width within the range of less than 100 microns.
As to claim 26, figure 11 [0030-0066], Padmanabhan discloses:
26. (New) The semiconductor wafer assembly of claim 6, wherein the dielectric film 144 includes an oxide layer [0043].
As to claim 27, figure 11 [0030-0066], Padmanabhan discloses:
27. (New) The semiconductor wafer assembly of claim 6, wherein the dielectric film 144 includes a nitride layer [0043].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamerski (2002/0163059) discloses a substrate with different dopants.
Marriero (2017/0077082) discloses an ultrafast device having a substrate with different dopant materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813